Exhibit 99.1 Contact: B. SAMRA BALQON CORPORATION Phone: (714) 836-6342 Fax: (714) 836-6343 1701 E. Edinger Avenue # E3 Santa Ana, CA 92705 BALQON CORPORATION FOR IMMEDIATE RELEASE Balqon Corporation Announces Roll-Out of its First Production Heavy-Duty Electric Yard Tractor At its New Production Facility Located in Harbor City, California HARBOR CITY, CA — February 25, 2009 — Balqon Corporation (OTCBB: BLQN), a developer and manufacturer of heavy-duty electric vehicles and electric propulsion systems, today announced the roll-out its first production yard tractor, a NautilusE20, at the grand opening of its production facility located in Harbor City, California.Los Angeles Mayor, Antonio Villaraigosa, attended the grand opening and, along with the Mayor of Santa Ana, Miguel Pulido, Los Angeles Councilwoman, Janice Hahn, and Los Angeles Harbor Commission President, S. David Freeman, celebrated a significant step towards cleaner air and more “green-collar” jobs in the local community. “Today we start to see the payoff of our investment in cultivating new environmental technology,” said Mayor Villaraigosa.“The trucks that roll off the Balqon assembly line in the months and years ahead will help green our ports and clean our air, while also creating green-collar jobs and pumping millions of dollars into our regional economy,” Mayor Villaraigosa added. Balwinder Samra, Chief Executive Officer of Balqon Corporation, noted that the event was a celebration of the public-private partnership.Mr. Samra also stated that “our Company has moved to this local community to create green-jobs and also agreed to pay royalties to both AQMD and Port of Los Angeles which is expected to yield over $ 1.0 million in royalty payments during the first three years."Mr. Samra added that “the Company has received increased interest in its products in global markets and expects that this year over 40% of the revenues will be generated by international customers while creating hundreds of jobs in this local community.” About Balqon Corporation. Balqon Corporation is a leading developer of heavy duty electric vehicles and electric propulsion systems. The Company uses its proprietary flux vector control technology to design propulsion systems for 10 to 50 ton capacity vehicles and material handling equipment. Balqon Corporation’s current product line of tow tractors are designed to transport containers at ports, marine terminals, rail yards, warehouses, intermodal facilities, military bases and mail facilities.
